Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 16, 2020

The Court of Appeals hereby passes the following order:

A19A1755. WILLIE S. JENKINS, JR. v. WILLIE MUNFORD, ON BEHALF
    OF NEW WILLOW GROVE BAPTIST CHURCH et al.

       Plaintiffs Willie Munford, Ginneski Munford, and Tracey Cheevers, on behalf
of New Willow Grove Baptist Church filed a complaint for, inter alia, declaratory
judgment against Willie S. Jenkins, Jr., in this property dispute. The plaintiffs
thereafter amended their complaint to add a claim for quiet title, and the court
appointed a special master to conduct a title abstract. The plaintiffs then filed a
motion to bifurcate the action, and the matter proceeded to a bench trial only as to the
claims raised in the original complaint. Following the bench trial, the court entered
an order granting declaratory judgment to the plaintiffs, canceling Jenkins’s deed, and
awarding the plaintiffs attorney fees. Jenkins then filed this direct appeal. We lack
jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” Johnson v. Hosp. Corp. of Am., 192 Ga. App. 628, 629 (385 SE2d
731) (1989) (punctuation omitted). In such circumstances, there must be either an
express determination that there is no just reason for delay under OCGA § 9-11-54
(b) or compliance with the interlocutory appeal requirements of OCGA § 5-6-34 (b).
See id. “Where neither of these code sections [is] followed, the appeal is premature
and must be dismissed.” Id. (punctuation omitted).
       The order on appeal resolved the declaratory judgment action and canceled
Jenkins’s deed. However, the order did not resolve the quiet title claim. See OCGA
§ 23-3-66 et seq. Further, the order did not direct the entry of final judgment in
accordance with OCGA § 9-11-54 (b). Under these circumstances, Jenkins’s failure
to comply with the interlocutory appeal procedures deprives us of jurisdiction over
this appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/16/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.